Citation Nr: 0802221	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-07 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 
30 percent for status-post total right knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1968 to April 
1970 and from January 1979 to January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted, in pertinent part, 
the veteran's claim of service connection for status-post 
total right knee replacement, assigning a 100 percent 
evaluation effective February 1, 2002, and a 30 percent 
evaluation effective April 1, 2002.  The veteran disagreed 
with this decision in March 2003, seeking an initial 
disability rating greater than 30 percent for service-
connected status-post total right knee replacement.  He 
perfected a timely appeal on this claim in March 2004 and 
requested a Travel Board hearing, which was held at the RO in 
April 2006.

In May 2006, the Board remanded the veteran's claim to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's higher initial rating claim for 
status-post total right knee replacement has been obtained.

2.  The veteran's service-connected status-post total right 
knee replacement is not manifested by chronic residuals 
consisting of severe painful motion or weakness in the right 
lower extremity, prior to May 14, 2007.

3.  The veteran's service-connected status-post total right 
knee replacement is manifested by chronic severe painful 
motion and moderate to severe weakness in the right lower 
extremity, from May 14, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
30 percent for status-post total right knee replacement, 
prior to May 14, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5055 (2007). 

2.  The criteria for a rating of 60 percent for status-post 
total right knee replacement, from May 14, 2007, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5055 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claim on appeal is a "downstream" element of the RO's 
grant of service connection in the currently appealed rating 
decision issued in June 2002.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In a letter issued in April 2002, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for service 
connection for status-post total right knee replacement, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed 
the veteran to submit medical evidence, statements from 
persons who knew the veteran and had knowledge of his 
disability during service, and noted other types of evidence 
the veteran could submit in support of his claim.  In 
addition, the veteran was informed of when and where to send 
the evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was provided in June 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since the veteran's claim for an initial rating 
greater than 30 percent for status-post total right knee 
replacement is being granted herein, to 60 percent disabling 
effective May 14, 2007, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the April 2002 letter was issued before the June 2002 
rating decision which granted the veteran's claim of service 
connection for status-post total right knee replacement; 
thus, the notice was timely.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that he is entitled to a higher initial 
evaluation for his service-connected status-post total right 
knee replacement.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected status-post total right knee 
replacement is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.71a, DC 5055 (2007).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2007).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

A minimum evaluation of 30 percent is available under DC 5055 
for knee replacement (prosthesis).  A knee replacement with 
intermediate degrees of residual weakness, pain or limitation 
of motion is to be rated by analogy to DC's 5256, 5261, or 
5262.  An evaluation of 60 percent is available under DC 5055 
for knee replacement (prosthesis) with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Finally, an evaluation of 100 percent is 
available for 1 year following the implantation of the 
prosthesis.  See 38 C.F.R. § 4.71a, DC 5055 (2007).

A review of the veteran's service medical records indicates 
that he was treated for significant right knee problems, 
including degenerative joint disease, a medial meniscal tear, 
osteoarthritis, and chronic knee pain, and had total right 
knee replacement surgery in February 2001.  At that time, the 
veteran's history included right knee degenerative arthritis, 
a right knee arthroscopy in 1997, a right knee scope 3 years 
earlier, and a right open knee meniscectomy 10 to 15 years 
earlier.  

In November 2000, a Medical Board concluded that the veteran 
was fit for 12 months' limited duty due to osteoarthritis of 
the right knee.  At that time, the veteran complained of 
right knee pain that was, at times, debilitating.  Range of 
motion testing of the right knee showed flexion to 
130 degrees and tenderness over the medial femoral condyle.

A different Medical Board concluded in July 2001 that the 
veteran was no longer fit for duty due to, among other 
things, pain, status-post right total knee arthroplasty.  The 
Medical Board noted that, following the veteran's total knee 
replacement, he continued to complain of right knee pain.  X-
rays showed acceptable right knee joint alignment.  Range of 
motion testing of the right knee showed flexion to 
125 degrees, minimal effusion, no erythema, and full muscle 
strength in the right lower extremity.  At his separation 
physical examination in July 2001, the veteran reported that 
his total right knee replacement prevented him from being 
able to tolerate shipboard duties.

VA clinical records show that, on examination in November 
2001, the veteran complained of jabbing right knee pain 
underneath the knee cap and the lateral aspect of the right 
knee, a "clicking sensation" in the right knee, pain, 
weakness, stiffness, swelling, instability, fatigue, and lack 
of endurance, but no locking, anemia, weight loss, or fever.  
He was retiring from active service in January 2002.  He 
reported that his right knee problems began in 1997 without 
any specific injury and with the gradual onset of right knee 
pain.  He also reported that, after undergoing a total knee 
replacement, he developed chronic pain syndrome of the right 
knee.  Physical examination showed no edema in the 
extremities, full reflexes in all extremities, warmth, mild 
effusion, some swelling, and no redness or weakness in the 
right knee.  Range of motion testing of the right knee showed 
flexion to 125 degrees with no pain, crepitation over the 
right knee, and no additional loss of range of motion when 
applying the DeLuca criteria.  X-rays of the right knee 
showed status-post arthroplastic procedure with no evidence 
of post-procedural complications.  The diagnoses included 
post-operative right total knee replacement with chronic 
constant right knee pain, a decreased range of motion, 
lateral instability, and mild chronic effusion.

The veteran's post-service private treatment records show 
that he received regular outpatient treatment for right knee 
pain from 2002 to 2005.  On outpatient treatment in March 
2002, physical examination showed a warm right knee with no 
edema and 5/5 motor strength in the bilateral lower 
extremities.  The assessment included degenerative joint 
disease of the bilateral knees.  The veteran also received 
several nerve block injections for complaints of sympathetic 
right knee pain.  A private magnetic resonance imaging (MRI) 
scan in September 2003 showed that his right knee prosthesis 
was within normal limits.  In December 2003, the veteran had 
a spinal cord stimulator surgically implanted in his spine.  
The pre- and post-operative diagnoses were complex regional 
pain syndrome type I of the right lower extremity.  Following 
subsequent outpatient treatment in 2004, the diagnosis was 
changed to sympathetic knee pain of the right lower 
extremity.  The veteran received additional nerve block 
injections in 2005.

On VA examination in May 2007, the veteran complained of 
continuing right knee pain.  The VA examiner reviewed the 
veteran's claims file, including his service medical records 
and post-service treatment records.  The veteran denied any 
right knee joint deformity, giving way, episodes of 
dislocation or subluxation, locking, flare-ups, or 
inflammation.  He reported right knee pain, stiffness, 
weakness, and repeated effusion.  Physical examination showed 
an antalgic gait, right knee extension to zero degrees, no 
increase in constant pain on range of motion testing, no 
additional limitation of motion on repetitive use, right knee 
flexion to 110 degrees, no inflammatory arthritis, no joint 
ankylosis, no loss of a bone or part of a bone, right knee 
crepitation, 4/5 muscle strength in the right lower 
extremity, and moderate to severe right knee weakness.  The 
VA examiner determined that the veteran's complex regional 
pain syndrome, type I, of the right lower extremity was at 
least as likely as not caused by the service-connected right 
knee arthroplasty.  The diagnoses were residuals of total 
right knee replacement (knee prosthesis), complex regional 
pain syndrome, type I.

The Board finds that the preponderance of the evidence 
supports a higher initial rating of 60 percent for service-
connected right total knee replacement, from May 14, 2007.  
Prior to that date, the medical evidence shows that the 
veteran's service-connected right knee prosthesis was 
manifested by some swelling, crepitation, mild effusion, and 
some limited motion without pain, but no edema in the 
extremities, no redness or weakness in the right knee, and no 
additional loss of range of motion due to the DeLuca 
criteria.  X-rays of the right knee showed no evidence of 
post-procedural complications.  The diagnoses included 
chronic constant right knee pain.  There was full strength in 
the lower extremities on outpatient treatment in March 2002.  
An MRI scan in September 2003 showed that his right knee 
prosthesis was within normal limits.  The veteran also was 
diagnosed with complex regional pain syndrome of the right 
lower extremity with sympathetic right knee pain following 
subsequent outpatient treatment.  Absent chronic residuals 
consisting of severe painful motion or weakness in the right 
lower extremity, and even applying DeLuca, the Board finds 
that the preponderance of the evidence does not support an 
initial disability rating greater than 30 percent for 
service-connected total right knee replacement, prior to 
May 14, 2007.

The Board observes that, on VA examination on May 14, 2007, 
the veteran reported continuing right knee pain, stiffness, 
weakness, and repeated effusion.  Range of motion testing of 
the right knee showed extension to zero degrees and flexion 
to 110 degrees with no increase in constant right knee pain 
on range of motion testing and no additional limitation of 
motion on repetitive use.  There was no inflammatory 
arthritis, no joint ankylosis, no loss of a bone or part of a 
bone, right knee crepitation, 4/5 muscle strength in the 
right lower extremity, and moderate to severe right knee 
weakness.  The VA examiner determined that the veteran's 
complex regional pain syndrome, type I, of the right lower 
extremity was at least as likely as not caused by the 
service-connected right knee arthroplasty.  Given the 
objective medical evidence of severe weakness in the right 
lower extremity, and given the VA examiner's May 2007 opinion 
that the veteran's right lower extremity pain syndrome was 
likely caused by his service-connected right knee 
replacement, the Board finds that an initial disability 
rating of 60 percent is warranted for service-connected right 
total knee replacement, from May 14, 2007.

In adjudicating the veteran's claim for a higher initial 
evaluation for service-connected right total knee 
replacement, the Board has considered Fenderson and Hart and 
whether the veteran is entitled to increased evaluations for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Veterans Court) held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Veterans Court also 
discussed the concept of the "staging" of ratings and found 
that, in cases where an appellant disagrees with an initial 
disability evaluation, it was possible for VA to assign 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period (as in this case).  
See Fenderson, 12 Vet. App. at 126.  The recent decision in 
Hart extends Fenderson to all increased evaluation claims. 

As noted above, there is evidence that the veteran's right 
knee replacement should be increased to 60 percent effective 
May 14, 2007.  The evidence of record, however, from the day 
the veteran filed this claim to the present supports the 
conclusion that he is not entitled to additional increased 
compensation during any other time within the appeal period.  
See Fenderson and Hart.


ORDER

Entitlement to an initial disability rating greater than 30 
percent for status-post total right knee replacement prior to 
May 14, 2007, is denied.

Entitlement to a disability rating of 60 percent for status-
post total right knee replacement is granted, effective 
May 14, 2007, subject to the laws and regulations governing 
the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


